PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/364,396
Filing Date: 26 Mar 2019
Appellant(s): Enlitic, Inc.



__________________
Katherine C. Stuckman 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(a) The rejection is improper because the Office failed to address the arguments presented in the July 21, 2021 response with regards to the rejection of claims 1-20 under 35 USC 101:
Appellant states that “The rejection is improper because the Office failed to address the arguments presented in the July 21, 2021 response with regards to the rejection of claims 1-20 under 35 USC 101:” (Appeal Brief, page 8). 
Examiner asserts that the rejection under 35 USC 101 was considered and an updated, proper rejection including the claim limitations address a mental process, and a proper Berkheimer rejection was included in the final office action.

(b) Training a medical report analysis function utilizing artificial intelligence and performing this medical report analysis function upon text of a medical report by utilizing artificial intelligence goes well beyond “mere computer implementation” of the judicial exception:
Appellant submits that “Addressing consideration (1) …the claims recite more than the idea of a solution or outcome by reciting details of how a solution to a problem is accomplished…” (Appeal Brief, Page 14 (b.6)). 
Examiner asserts that additional elements (i)-(iii) (Appeal Brief, Page 9) recite mere use of a computer, and Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Additionally, Appellant submits that “addressing consideration (2), the Applicant submits that the claims recite more than invoking computers or other machinery merely as a tool to perform an existing process” (Appeal Brief, Page 15 (b.7)).
Examiner asserts that lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. See MPEP § 2106.05(I).
Additionally, Appellant submits that “In describing consideration (3), MPEP 2106.05(f) states that the limitations that confine the judicial exception to a particular, practical application of the judicial exception may amount to significantly more or integrate the judicial exception into a practical application” (Appeal Brief, Page 15 (b.8)).
Examiner asserts that Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and does not amount to significantly more or integrate the judicial exception into a practical application.



(c) The additional elements identified by the Office integrate the judicial exception into a practical application:
	Appellant submits that “the additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” (Appeal Brief, Page 16).
	Examiner asserts that limitations that are indicative of integration into a practical application are as follows:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); and  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Examiner reasserts that the claims fail to impose a meaningful limit on the judicial exception as the claims require generic computing devices to apply the abstract idea.  The additional elements of the claims are merely used to implements the abstract idea on a computer (Additional elements (i)-(iii)). Examiner reasserts that the claimed invention does not provide a technical improvement as the computing devices are used as a tool to implement the abstract idea and any improvement is to the abstract idea itself.


(d) Dependent claim 3 introduces further additional elements that further integrate the judicial exception into a practical application:
	Appellant submits that “these additional elements of training at least one medical scan image analysis function utilizing artificial intelligence based on a training set that includes a plurality of medical scans and performing the at least one medical scan analysis function upon at least one medical scan by utilizing artificial intelligence further integrate the invention into a practical application by introducing further meaningful limitations” (Appeal Brief, Page 18 (d.4)).
Examiner asserts that limitations that are indicative of integration into a practical application are as follows:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); and  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Examiner reasserts that the claims fail to impose a meaningful limit on the judicial exception as the claims require generic computing devices to apply the abstract idea.  The additional elements of the claims (elements of claim 3 as recited in section (d.4)) are merely used to implements the abstract idea on a computer (training the image analysis function using AI, performing a scan analysis function, generating the at least one correction). Examiner reasserts that the claimed invention does not provide a technical improvement as the computing devices are used as a tool to implement the abstract idea and any improvement is to the abstract idea itself.


(e) Dependent claim 14 introduces further additional elements that further integrate the judicial exception into a practical application:
Appellant submits that “These additional elements of lesion measurement function utilizing artificial intelligence train a lesion measurement function utilizing artificial intelligence based on a training set of medical scans and performing the lesion measurement function upon the plurality of medical scans by utilizing artificial intelligence to generate a plurality of lesion measurements data for at least one lesion detected in image data the plurality of medical scans further integrate the exception into a practical application by introducing further meaningful limitations” (Appeal Brief Page 20 (e.4))
Examiner asserts that limitations that are indicative of integration into a practical application are as follows:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); and  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Examiner reasserts that the claims fail to impose a meaningful limit on the judicial exception as the claims require generic computing devices to apply the abstract idea.  The additional elements of the claims (elements of claim 14 as recited in section (e.4)) are merely used to implements the abstract idea on a computer (training the image analysis function using AI, performing lesion measurement function, generating the lesion measurement change data). Examiner reasserts that the claimed invention does not provide a technical improvement as the computing devices are used as a tool to implement the abstract idea and any improvement is to the abstract idea itself.


(f) The Office’s analysis of the claims do not adhere to Step 2B because the Office failed to meet the requirements set by the Berkheimer Memorandum:
Appellant submits that “these portions of the specification do not include any express statement that additional element (i)… is well-understood, routine or conventional”. Appellant additionally submits that “these portions of the specification do not include any express statement that the additional element (ii) … is well-understood, routine, or conventional” (Appeal Brief, Page 22 (f.1)). Additionally, the Appellant further submits that “the Office further fails to meet this requirement of the Berkheimer Memorandum with regards to elements of dependent claims 2-18 and 20 in this regard (Appeal Brief, Page 23 (f.2)).
Examiner asserts that appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  See MPEP § 2106.05(d)(I). The final Office Action cites to relevant court decisions, which are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network))
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (“Storing and retrieving information in memory”)
Examiner further asserts “The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.” as cited in the final rejection applies to the dependent claims 2-18 and 20 as well.


(g) The claims provide an inventive concept in applying Step 2B because the claims include additional elements that are not well-understood, routine or conventional:
Appellant submits that “the additional elements of claim 1… are not well-understood, routine or conventional” (Appeal Brief, Page 24 (g.1.)). Additionally, Appellant submits “The dependent claims also recite further additional elements that are not widely prevalent or in common use in the relevant field” (Appeal Brief, Page 25 (g.2)). Further, Appellant submits ”claim 14 includes the following additional elements that do not correspond to subject matter groupings (a)-(c)” (Appeal Brief Page 25 (g.3)).
Examiner asserts that appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  See MPEP § 2106.05(d)(I). The final Office Action cites to relevant court decisions, which are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network))
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (“Storing and retrieving information in memory”)
Examiner further asserts “The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.” as cited in the final rejection applies to the dependent claims 2-18 and 20 as well.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CONSTANTINE SIOZOPOULOS/Examiner, Art Unit 3686              

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                  
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686        
                                                                                                                                                                                                /JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.